Examiner’s Comments
Instant office action is in response to communication filed 1/30/2019.
Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “determining operational parameters of a first drone; encrypting the operational parameters of the first drone; storing the encrypted operational parameters of the first drone in a block of a blockchain; determining when a second drone is in proximity of the first drone; retrieving the encrypted operational parameters of the first drone from the block of the blockchain; decrypting the encrypted operational parameters of the first drone; retrieving the operational parameters of the first drone based on the decryption; and configuring the second drone with the operational parameters of the first drone.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record (i) BIAN (NPL furnished in IDS 5/29/2019) discloses a method of drone-drone communication (G7-1, right column, the UAS Collaboration Wireless Network (UAS-CWN), a secure and reliable UAS communication mesh network. The proposed protocol is well suited for deploying a large number of drones  simultaneously to conduct surveillance missions in hostile environments. Through the UAS-CWN system, unmanned aircrafts work cooperatively to achieve high fault-tolerance, while minimizing the risk of information exposure to adversaries): encrypting parameters from a drone (G7-3, In order to secure the data, i.e., the gathered intelligence/information, we use one-way hash key-chain. In UAS-CWN, a pair of private is generated and deployed onto each 
Another art of record KAPITONOV (NPL furnished in IDS 5/29/2019) discloses drone communication using blockchain (page 84, right column, One of the possible foundations for creating a secure protocol for autonomous business activity, in our view, is the Blockchain technology (11]. This technology allows creating a peer-to-peer decentralized network with an information protection mechanism), but fails to fairly teach or suggest either alone or in combination with the prior art the method of drone-drone communications using blockchain, comprising: determining operational parameters of a first drone; encrypting the operational parameters of the first drone; storing the encrypted operational parameters of the first drone in a block of a blockchain; determining when a second drone is in proximity of the first drone; retrieving the encrypted operational parameters of the first drone from the block of the blockchain; decrypting the encrypted operational parameters of the first drone; retrieving the operational parameters of the first drone based on the decryption; and configuring the second drone with the operational parameters of the first drone; but also does not teach the indicated subject matter above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.